           Case 1:17-cr-00686-LAK Document 330 Filed 06/26/19 Page 1 of 2




WILLKIE FARR & GALLAGHERLLP                                                                     787 Se,emh Avenue

                          ,··--- ....--======::;'!
                           WmtSDN\'
                                                                                                New York, NY !00 l 9-6099
                                                                                                Td: 212 718 8000
                          IH}CUMENT                                                             F:i:x 212728811!




                                                                                                                 rJ
                          i!Ll!:C'fRONICALL Y FILED
                          DOC #!---1-,,--:-1+/       (1
                                                     1
                                                         -7
                         ~
                          DATE FlLED:i,i:..:){Q-'}
                        l-'--•                                                '/0) fg ([f"[fu i!J ~
June 26, 2019

BY EMAIL
                                                                              /Ju        JUN 262019             lJdJi
The Honorable Lewis A. Kaplan
United States District Court for the
Southern District of New York
Room 1940
500 Pearl Street
New York, NY 10007

Re:    United States v. James Gatto, et al. (Case No. 17-CR-686)

Dear Judge Kaplan:

               I represent Defendant James Gatto in the above-captioned matter. Mr. Gatto's current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Court's permission to travel to Las Vegas,
Nevada from July 4-11, 2019 in connection with an employment opportunity. PreTrial Services has
approved this travel request and the Government has informed us that they have no objection.

                 Mr. Gatto respectfully requests that the Court permit him to make this trip.



                                               Respectfully submitted,



                                              ~)~
                                               Casey E. Donnelly




cc: (by email)




        NEw YmtK                         PALO ALTO   PARIS    LONPON   FRANKFURT   BRUSSELS   MILAN   ROME
           Case 1:17-cr-00686-LAK Document 330 Filed 06/26/19 Page 2 of 2
                                                          U.S. Department of Justice
.
                                                          United States Attorney
                                                          Southern District of New York

                                                          The St/via J Mollo But/ding
                                                          One Samt Andrew ·s Plaza
                                                          New York, New York 10007


                                                          June 26, 2019


    The Honorable Lewis A. Kaplan
    United States District Judge
    Southern District of New York
    Daniel Patrick Moynihan U.S. Courthouse
    500 Pearl Street
    New York, New York 10007

           Re:     United States v. James Gatto et al., 17 Cr. 686 (LAK)

    Dear Judge Kaplan:

             The Government writes in connection with the application of defendant James Gatto to
    travel to Las Vegas, Nevada from July 4 to 11, 2019 in connection with an employment
    opportunity. The defendant, through counsel, has informed the Government that he has notified
    and obtained the permission of his pretrial services officer for the proposed travel, and in light of
    that, the Government similarly has no objection to the request.


                                                  Respectfully submitted,

                                                  AUDREY STRAUSS
                                                  Attorney for the United States, Acting Under
                                                  Authority Conferred by 28 U.S.C. § 515


                                           By:                  Isl
                                                   Edward B. Diskant/Noah Solowiejczyk/
                                                   Eli J. Mark/Aline R. Flodr
                                                   Assistant United States Attorneys
                                                   (212) 637-2294124731243 lll 110


    Cc: Defense counsel (by email)
